Citation Nr: 0800764	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  94-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for an organic 
psychotic disorder/dementia (also claimed as 
neuropsychiatric disorder).


                                                   
REPRESENTATION

Appellant represented by:  Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1986.  The veteran also had periods of active service 
in the Mississippi Army National Guard from March to July 
1991 and from September to October 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Jackson, Mississippi, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In a June 2002 decision, the Board denied the veteran service 
connection for PTSD. The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in April 2003, the Court vacated the Board's June 
2002 decision and remanded the matter for readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).

In the June 2002 decision, the Board referred the issue of 
entitlement to service connection for an organic psychotic 
disorder and dementia related to head trauma to the RO for 
further development.  By a rating decision dated August 2005, 
the RO denied service connection for an organic psychotic 
disorder/dementia (also claimed as neuropsychiatric 
disorder).  The veteran has appealed that decision.


FINDINGS OF FACT

1.  During his first period of active service in the United 
States Army, the veteran had a military occupational 
specialty (MOS) of unit supply specialist; during his active 
duty service with the Mississippi Army National Guard, he was 
assigned to an air traffic control unit.

2.  The veteran was not engaged in combat with an enemy, nor 
was he the recipient of the any awards, medals or citations 
indicative of combat service.

3.  The veteran's alleged stressors -- involving the 
attempted suicide of a fellow soldier during basic training 
and the deaths of two soldiers during a training exercise at 
Fort Irving, California -- have not been independently 
verified and cannot be so verified based on the information 
currently in the record.

4.  While serving in Hawaii in August 1984, the veteran 
sustained cervical strain in a motor vehicle accident; the 
accident did not involve actual or threatened death, or 
serious injury to the veteran, or produce in the veteran a 
response involving intense fear, helplessness, or horror.

5.  The veteran sustained multiple contusions and a momentary 
loss of consciousness in a motor vehicle accident in January 
1986; the accident did not involve actual or threatened 
death, or serious injury to the veteran, or produce in the 
veteran a response involving intense fear, helplessness, or 
horror.

6.  The veteran does not have a diagnosis of PTSD supported 
by an examination report, nor has PTSD been related to a 
verified in-service stressor.

7.  The veteran does not have a current organic psychotic 
disorder/dementia that is related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 
3.304(f), 4.125 (2007).

2.  An organic psychotic disorder/dementia (also claimed as 
neuropsychiatric disorder) was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 38 C.F.R. § 3.303.  Certain chronic disabilities, such 
as psychoses, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, 38 C.F.R. § 3.304(f), which was effective May 
19, 1993, specifically concerns claims for service connection 
for PTSD.  The veteran's current claim for service connection 
for PTSD was filed in April 1996.  Since then, there have 
been revisions to the pertinent regulations - not only to 38 
C.F.R. § 3.304(f), but also to the Schedule of Ratings for 
Mental Disorders, contained in 38 C.F.R. Part IV.  Section 
4.130 was revised, effective November 7, 1996, to incorporate 
nomenclature based on the criteria in DSM-IV. 61 Fed. Reg. 
52696 (1996).

The Board must therefore consider whether or not the veteran 
will be prejudiced by the application of revised regulations, 
or by the interpretation of these and other regulations by 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997), which is discussed below.  See Karnas v. Derwinski, 1 
Vet App 308 (1991); but see Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003)( Congressional enactments and administrative 
rules will not be construed to have retroactive effect unless 
their language requires this result).  

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the revised regulations, as discussed in Cohen v. 
Brown, 10 Vet. App. 128, prescribe a subjective standard to 
be applied when viewed in the context of the actual effect of 
a claimed incident on the particular veteran who claims to 
have been affected by the claimed stressor.

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in- 
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

As revised in 1999, 38 C.F.R. § 3.304(f) provides in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

Section 3.304(f) was further amended effective March 7, 2002.  
The substantive changes, however, apply to claims of PTSD 
based on in-service personal assault. See 67 Fed. Reg. 10330-
10332 (2002).  Therefore, they do not affect the outcome of 
this particular claim, which is not based on a claimed in-
service personal assault.

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.


For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) and (f).  If the veteran did 
not serve in combat, the stressors must be independently 
verified by other sources.  The inquiry here includes what, 
if any, combat medals or decorations were awarded the 
veteran; what military MOS the veteran had; when, if, and how 
other service personnel died, and the names of the deceased; 
whether any unit(s) to which the veteran was assigned 
actually engaged the enemy in combat, etc.  Such evidence is 
typically found in the service personnel records, on the 
veteran's Form DD 214, and in unit histories and morning 
reports. The only medical evidence that could provide such 
information would be those records compiled in service.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service. Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary."  
Id. (citing 58 Fed. Reg. 29,109 (1993)).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purpose of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (Oct. 18, 1999), 65 Fed. Reg. 6257 
(2000).  According to the opinion, which the Board is bound 
to follow, the ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case. The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

PTSD and an organic psychotic disorder/dementia

The veteran contends that he has current disability from PTSD 
due to stressors to which he was exposed during his active 
military service.  In an April 1996 statement, he asserted 
that he had current disability from PTSD and that he was 
treated for a nervous disorder at an Army hospital in 1985.  
For the reasons and bases discussed below, the Board finds 
that the veteran was not engaged in combat and that the 
noncombat stressors which the veteran has described have not 
been independently verified.  Further, the Board finds that 
the veteran does not have a clear diagnosis of PTSD, or a 
diagnosis of PTSD supported by examination findings, that has 
been related to verified incidents claimed by the veteran as 
in-service stressors.  Therefore, the Board concludes that 
the veteran is not entitled to service connection for PTSD.


The veteran has current disability from a neuropsychiatric 
disorder.  However, the Board finds that the preponderance of 
the evidence indicates that the veteran does not have PTSD 
based on a verified stressor.

The veteran was admitted to a VA hospital in April 1996 with 
chief complaints of depression, irritability, and fear that 
he might lose his temper and hurt someone.  On mental status 
examination, his mood was labile.  At times he was angry and 
at other time he was normal.  He occasionally appeared to 
have grandiose thoughts. His speech was rapid and loud, but 
coherent.  There was some tangientiality and 
circumstantiality, but no evidence of delusions.  His memory 
was intact.  His concentration was fair.  His thinking was 
somewhat concrete.  The hospital summary contains a diagnosis 
of psychosis, not otherwise specified.  In a letter dated in 
May 1996, the veteran's treating psychiatrist reported that 
the veteran had been hospitalized for treatment of schizo-
affective disorder.  The psychiatrist reported that the 
symptoms related to the veteran neuropsychiatric disorder 
rendered him unemployable for the foreseeable future.

The veteran underwent a VA PTSD examination in January 1999.  
The examiner reported that the veteran had been in combat, 
but had not been wounded or captured.  The veteran told the 
examiner that while he was stationed in Hawaii in 1984 he had 
a motor vehicle accident during which his head went through 
the windshield and he was rendered unconscious for ten 
minutes.  He reported that later, while at Fort Gordon, 
Georgia, he was thrown through the windshield during another 
motor vehicle accident and was again rendered unconscious.  
He described a third accident in 1993 when he hit his head on 
a brick wall and sustained a concussion, with loss of 
consciousness for 15 minutes.  He reported having daily 
memories and nightly dreams of "the accident."  The veteran 
also described the following stressors: while in service in 
Fort Irving, California, in November 1985, the veteran was 
riding in a line of trucks which encountered a sandstorm.  In 
zero visibility, the lead truck went off a cliff and the men 
inside were killed.  Also, during his basic training in 1983, 
a soldier with whom the veteran was acquainted attempted 
suicide by jumping from a building.  The examiner referred to 
a handwritten note in which a psychiatrist who had treated 
the veteran reported a diagnosis of psychotic disorder, not 
otherwise specified, with features of mood disturbances and 
elements of memories of traumatic events experienced in 
service secondary to head trauma in the service.  The 
examiner reported diagnoses of cognitive disorder not 
otherwise specified, psychotic disorder due to head injury, 
and PTSD.

In a medical summary dated in July 1999, the psychiatrist who 
had treated the veteran for several years reported his 
understanding that the veteran had sustained head trauma in 
each of the two in-service motor vehicle accidents and a 
frontal hematoma after striking his head in 1993.  After his 
hospitalization in April 1996, the veteran continued to 
experience psychotic symptoms along with mood disturbance and 
had been unemployable since 1996.  The psychiatrist reported 
that the veteran had been in close proximity to a wreck of a 
caravan while training in the desert.  However, according to 
the psychiatrist, the veteran's symptoms did not fit the 
criteria for a diagnosis of PTSD.

Pursuant to the Board's January 2000 remand, the veteran 
underwent a VA neuropsychiatric examination by two 
psychiatrists in July 2001.  At the examination, the 
veteran's brother provided much of the verbal history.  
According to the history, the veteran sustained a severe head 
injury with loss of consciousness in an automobile accident 
during his service in Hawaii.  After another accident while 
on furlough driving from Fort Stewart, Georgia, to Jackson, 
Mississippi, he reportedly was treated for removal of glass 
from his scalp.  According to the history provided, the 
veteran was referred to a VA mental health clinic in October 
1993 for evaluation of depression.  After the April 1996 
hospital admission and diagnosis of psychosis not otherwise 
specified, the veteran continued outpatient treatment with 
psychotropic medication.  He continued to have psychotic 
symptomatology and mood disturbance.  He preferred to be 
isolated.  He tended to ruminate about an incident in the 
Mojave Desert in California in which two soldiers were killed 
in a truck accident during a training exercise.  On mental 
status examination, the veteran appeared agitated and 
anxious.  His speech was mumbled and lacked spontaneity. He 
tended to be irrelevant.  His mood was a mixture of 
depression, confusion, anxiety, and futility.  His affect was 
depressed and restricted.  Orientation, memory, and judgment 
were compromised.  Insight was lacking.  The examiners noted 
a report of a magnetic resonance imaging of the veteran's 
head which showed a small, old focal infarct on the right 
side of the veteran's brain.  The examiners reported 
diagnoses of psychotic disorder due to head trauma, with 
history of auditory and visual hallucination, and dementia 
due to head trauma, with disturbance in executive functioning 
and memory.  In their discussion, the examiners reported that 
the veteran's in-service head injuries ". . . led to changes 
in his mental status, resulting in gradual development of an 
organic psychotic disorder and dementia." According to the 
examiners, the veteran has ruminated over an incident in the 
Mojave Desert, but that experience had not produced 
sufficient symptomatology to support a diagnosis of PTSD.

The Board finds that the veteran does not have disability 
from PTSD.  This finding is supported by the conclusions of 
the majority of the qualified examiners who have assessed the 
veteran's neuropsychiatric disability.  Rather the majority 
of the examiners have concluded that the veteran's 
neuropsychiatric disorder has an organic etiology, such as 
from head trauma, as well as an aspect of dementia.  Most 
recently a panel of two psychiatrist concluded that the 
veteran's symptoms did not support a diagnosis of PTSD.  
Finally, the one examiner that did diagnose PTSD apparently 
accepted at face value the veteran's description of his 
claimed in-service stressors.  As discussed below, the 
occurrence of those stressors has not been verified.

For the reasons and bases which follow, the Board finds that 
the stressors claimed by the veteran either cannot be 
verified, or have not been verified as occurring as the 
veteran claims they occurred.

Initially, the Board finds that the veteran was not engaged 
in combat during his active military service.  Service 
personnel records indicate that the veteran was trained and 
served as a supply specialist during his first period of 
service, which was not during a period of war.  He was not 
awarded any combat-related medals or citations.  His overseas 
service during the Persian Gulf War was in Germany, where he 
was assigned to an air traffic control unit.  The veteran has 
not asserted that he was exposed to any combat-related 
stressors.

As the stressors which the veteran has described are not 
combat related, there must be independent verification that 
the claimed stressors actually occurred.  The record contains 
no independent verification of the alleged truck accident in 
a California desert sandstorm or the attempted suicide of a 
fellow soldier during the veteran's basic training.

The veteran has asserted that he was exposed to the following 
stressors: 1) a motor vehicle automobile accident in Hawaii 
in August 1984; 2) an automobile accident in January 1986; 3) 
the attempted suicide of a fellow soldier with whom the 
veteran was acquainted while undergoing basic training, and; 
4) the deaths of two soldiers in a truck accident during a 
training mission in the Mojave desert near Fort Irving, 
California, in November 1985.  For convenience, these alleged 
stressors will be referred to by the number immediately 
preceding them.

By letter dated in February 2000, the RO requested the 
veteran to provide detailed information about the stressors 
he asserted caused his PTSD.  He was provided a questionnaire 
and advised to provide as much information as possible, 
including the date and place of the stressful incidents, his 
unit assignments at the time, and the names of the people 
involved.  The veteran responded by a letter.  He asserted 
that a response to the RO's request would be a mere 
repetition of facts already documented in the claims file.  
He further asserted that it would detrimental to his mental 
health to recount the incidents.  He concluded that he did 
not feel obligated to submit additional evidence, as the 
evidence of record had previously been found by the Board to 
be sufficient to support a well-grounded claim.

In January 2000, the Board found the claim for PTSD to be 
"well-grounded."  The term, as used in the context of 
veterans' claims law, meant that a claim was plausible or 
capable of substantiation.  A determination that a claim is 
well grounded does not preclude a conclusion that the claim 
fails on its merits.

In a letter to the RO dated in May 2001, the U.S. Armed 
Service Center for Research of Unit Records (USASCRUR) (The 
Board notes that this entity is now referred to as the U.S. 
Army and Joint Services Records Research Center - JSRRC) 
advised that the stressors alleged by the veteran could not 
be verified without the veteran providing the full names of 
the personnel involved.  Further, according to USASCRUR, 
"[a]vailable casualty data does not list two U.S. Army 
personnel killed on the same day in November 1983 (sic)."  
Therefore, the Board finds that stressors 3 and 4 have not 
and cannot be independently verified.  Entitlement to service 
connection for PTSD based on these unverified stressors is 
not warranted.

Concerning stressors 1 and 2, service medical records and a 
treatment record generated at a university's hospital 
document motor vehicle accidents in which the veteran was 
involved.  The veteran sustained cervical strain in an 
accident in Hawaii in August 1984.  At the time, he denied 
any head injury.  The veteran was treated and released.  
Thereafter, he underwent physical therapy to alleviate his 
neck symptoms.

The record also contains a report of hospital treatment 
indicating that the veteran was involved in a motor vehicle 
accident in January 1986 in which the car he was driving 
flipped over after he lost control due to falling asleep.  
The veteran reported that he hit his head and had a momentary 
loss of consciousness.  The reported diagnosis was multiple 
contusions.  While the Board finds that the incidents claimed 
by the veteran as stressors and numbered 1 and 2 above are 
verified, there is no evidence that the incident claimed as 
stressor 1 involved actual or threatened death or serious 
injury to the veteran, or that either stressor 1 or 2 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Therefore, the events claimed as 
stressors 1 and 2, although verified to the extent that the 
veteran was involved in motor vehicle accidents, do not meet 
the definition of a stressor.

Apparently relying on the veteran's descriptions of the 
events surrounding stressors 1 and 2, the VA physician who 
reported the diagnosis of PTSD accepted those stressors as 
sufficient to support the diagnosis.  However, it is apparent 
that those accidents did not occur as then described by the 
veteran.  Reports associated with the investigation of the 
August 1984 accident indicate that the vehicle driven by the 
veteran was hit in the rear area of the driver's-side door 
and sustained minor damage.  Both the veteran and his 
passenger were wearing seat belts. The passenger was not 
injured.  The veteran's only complaint at the scene was a 
sore neck.  When seen at a hospital emergency room, he 
reported that the impact of the accident jerked his neck.  He 
denied sustaining head trauma.  He also denied loss of 
consciousness.  There is simply no corroboration for the 
veteran's assertion during the VA neuropsychiatric 
examination that his head was pushed through the windshield 
or that he lost consciousness.

Similarly, medical records associated with the veteran's 
treatment after the January 1986 accident indicate that the 
veteran was not seriously injured.  A hospital report 
indicates that the veteran fell asleep while driving from 
Georgia to Mississippi.  He awoke as the car was running off 
the road.  The car flipped over twice.  The veteran had a 
"momentary" loss of consciousness due to hitting his head.  A 
neurological examination was normal.  The diagnosis was 
multiple contusions.  During follow-up treatment seven days 
later, the veteran's chief complaint was of back pain.  A 
service medical record made two weeks after the January 1986 
accident contains no reference to any serious injury.  The 
only abnormal finding related to the veteran's head was of 
numerous papular lesions on the top of his head.

A letter dated February 2004 from University Neurology Group 
noted that the veteran was referred for high creatine 
phosphokinase (CPK) level.  It was noted that the veteran had 
primarily what looked like PTSD.  The writer indicated that 
they suspected the veteran had seen combat and appeared to 
have a psychological and stress related disorder since his 
discharge from service.  The letter also indicates that the 
veteran suffered some kind of head injury while he was in the 
Army and stationed in Hawaii in the 1980s.  It was noted that 
it appeared not to have been any kind of severe problem 
because he was not admitted to an intensive care setting and 
was not on a ventilator at the time.  

VA treatment records dated 2001 to 2007 showed a PTSD 
screening in 2004 as negative.  The veteran was noted as 
being treated for hallucinosis association with head injury.  

A response from the Rankin County Sheriff's Department 
indicated they had no accident or incident on file of the 
veteran's motor vehicle accident.

Social Security Administration records show various 
psychiatric diagnoses to include: psychosis, not otherwise 
specified; schizophrenia; paranoid and other psychotic 
disorder; and affective/mood disorder.

The Board finds that the auto accidents cited as stressors by 
the VA physician who diagnosed PTSD did not occur as they 
were described by the veteran to the physician.  The record 
contains no independent verification that the stressors 
described by the veteran -- that is, serious automobile 
accidents resulting in ejection through the windshield with 
cerebral concussions and prolonged loss of consciousness -- 
actually occurred.

In summary, the preponderance of the evidence indicates that 
the veteran does not have PTSD.  Further, the noncombat 
stressors to which the veteran attributes his claimed PTSD 
have not been independently verified.  In the absence of a 
diagnosis of PTSD, or one supported by findings on the 
examination report, and independent verification of the 
noncombat stressors claimed by the veteran, the Board 
concludes that entitlement to service connection for PTSD is 
not warranted.

The veteran is also claiming service connection for an 
organic psychotic disorder/dementia secondary to a head 
injury.  

Service medical records are negative for any complaints, 
treatment, or diagnosis of an organic psychotic 
disorder/dementia or any head injury.  As noted above, 
service medical records show that the veteran was involved in 
a motor vehicle accident in August 1984 when his vehicle was 
hit by another vehicle.  The veteran reported a neck injury, 
but he specifically denied any head injury or loss of 
consciousness.  In January 23, 1986, the veteran reported 
that he was in a motor vehicle accident in January 8, 1986.  
He reported neck and upper back pain and did not report any 
loss of consciousness.  Neurological examination was within 
normal limits.

Although the July 2001 VA examination showed a diagnosis of 
psychotic disorder due to head trauma with a history of 
auditory/visual hallucinations, the evidence does not show a 
psychotic disorder was due to head trauma in military service 
as there is no evidence of head trauma while in service.  


It is noted that at the 1999 VA examination, the veteran 
reported that he ran into a brick wall in 1993, after 
military service, and had a concussion with memory lapse.  

As noted above, treatment records from University Neurology 
Group dated in February 2004 indicate the veteran was 
referred for a high CPK level.  The neurological examination 
revealed an anxiety ridden individual who tended not to stay 
still.  His mental status was otherwise normal.  His cranial 
nerves were normal and there was no diagnosis of any organic 
psychotic disorder or dementia.  

Although VA treatment records in 2006 note that the veteran 
was treated for hallucinosis association with head injury, 
the evidence does not show there was head trauma while in 
service.  

Based on the available evidence, the veteran is not entitled 
to service connection for an organic psychotic 
disorder/dementia.  The evidence shows that the veteran did 
not have an organic psychotic disorder/dementia within until 
many years after his active service ended, and there are no 
medical reports of record that indicate the current 
psychiatric disorder is related to any disease or injury he 
had in service.  Therefore, the benefit of the doubt doctrine 
is not for application, and entitlement to service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002, 
November 2004 and May 2005 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the PTSD rating 
decision at issue, thus making compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced.  
Simply put, there is no evidence any VA error in notifying 
the appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until May 2006.  The 
failure to provide this notice before the initial 
adjudication is harmless because the preponderance of the 
evidence is against the appellant's claims for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned is moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  


In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Service connection for PTSD is denied.

Service connection for an organic psychotic disorder/dementia 
(also claimed as neuropsychiatric disorder) is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


